ORDER

PER CURIAM.
AND NOW, this 18th day of January, 2005, the Petition for Allowance of Appeal is hereby granted, limited to the following issue:
Whether the Pennsylvania Superior Court erred in effectively overturning this Court’s holding and rationale in Brakeman v. Potomac Insurance Co.[, 236 Pa.Super. 320, 344 A.2d 555 (1975)] when ruling that an insured’s failure to report a hit-and-run accident results in a per se forfeiture of his or her uninsured motorist benefits, even absent a showing of prejudice to the insurance company?